Case 4:20-cv-00040-RBS-LRL Document 9 Filed 03/16/20 Page 1 of 3 PageID# 52
                                                                                                FILED
                                                                                        I   I

                                                                                            MAR 1 6 2020,,
                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA                        |dLERK,4iS. DISTRICT COURT
                              In Admiralty - Newport News Division               '              NORFOLK, VA

KPI Bridge Oil Ltd.,

        Plaintiff,
                                                        Civil Action No. 4:20-cv-40
V.



Alfa Denizcilik Ileti^im Bilgileri
(a/k/a Alfa Marine or Alfamarin)

        Defendant,

and


American Borate Company,L.L.C., and
The Master of the MA^ HOPE,IMO 9545053

        Garnishees.


                            ORDER DIRECTING CLERK TO ISSUE
            PROCESS OF MARITIME ATTACHMENT AND GARNISHMENT


        Upon reading and filing the Verified Complaint of Plaintiff KPI Bridge Oil Ltd., verified

on March ,2020 by J. Stephen Simms that to the best of his infoiTnation and belief, Defendant

Alpha Shipping d/b/a Alfamarine d/b/a Alfa Denizcilik Ileti§im Bilgileri cannot be found within

this district, and the Court having found that the conditions required by Rule B(l)of the

Supplemental Rules for Certain Admiralty and Maritime Claims of the Federal Rules of Civil

Procedure exist,

        NOW,upon Plaintiffs motion, it is hereby,

        ORDERED,that the Clerk of this Court is authorized to issue the Process of Maritime

Attachment and Garnishment against all assets, bunkers, cash, funds, credits, wire transfers,

accounts, letters of credit, electronic fund transfers, freights, sub-freights, charter hire, sub-

charter hire, or any other tangible and/or intangible assets belonging to, due, claimed by, being



                                                   1
Case 4:20-cv-00040-RBS-LRL Document 9 Filed 03/16/20 Page 2 of 3 PageID# 53




held for or on behalf of, or being transferred for the benefit of Defendant, including, but not

limited to any such assets as may be in the possession, custody or control of, or being transferred

through any garnishee within this District, including, without limitation, assets held by or at

Gamishees American Borate Company, L.L.C. and The Master of the M/V HOPE,IMG

9545053, said Order being equally applicable with respect to the issuance and service of

additional Writs of Maritime Attachment and Garnishment upon any gamishees in this district

not named herein, in an amount up to and including USD 173,150.00 pursuant to Rule B of the

Supplemental Rules for Certain Admiralty and Maritime Claims of the Federal Rules of Civil

Procedure; and it is further

        ORDERED,that any person claiming an interest in the property attached or gamished

pursuant to said Order shall, upon application to the Court, be entitled to a prompt hearing at

which the Plaintiff shall be required to show why the garnishment should not be vacated or other

relief granted; and it is further

        ORDERED,that supplemental process enforcing the Court's Order may be issued by the

Clerk upon application without further Order of the Court; and it is further

        ORDERED,that following initial service by the United States Marshal or other

designated process server upon each garnishee, supplemental service of the Process of Maritime

Gamishment, as well as this Order, may be made by way offacsimile transmission or email to

each garnishee and, it is further,

        ORDERED,that service on any garnishee as described above is deemed continuous

throughout the day from the time of such service through the opening of the gamishee's business

the next business day; and. it is further,

        ORDERED,that pursuant to Federal Rule of Civil Procedure 5(b)(2)(D) each gamishee
Case 4:20-cv-00040-RBS-LRL Document 9 Filed 03/16/20 Page 3 of 3 PageID# 54




may consent, in writing, to accept service by any other means;

       ORDERED,that a copy of this Order be attached to and served with the said Process of

Maritime Attachment and Garnishment; and, it is further,

       ORDERED,that to afford an opportunity for an expeditious hearing of any objections

which might be raised by Defendant, or any Gamishee, a hearing may be set by calling the case

manager of the undersigned.


       Signed at Newport News this l(^day of March 2020.
                              SO ORDERED:

                                 Rebecca Beach Smith
                                 Senior United Stated nictn'^t Tudgf
                              UNITED STATES DISTRICT^MXQISTRATE JUDGE
